—In an action, inter alia, to recover damages for breach of contract, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Gerard, J.), dated July 12, 1999, as denied those branches of its motion pursuant to CPLR 3211 which were to dismiss the second through sixth causes of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is well settled that on a motion to dismiss pursuant to CPLR 3211, the pleading is to be liberally construed. The facts alleged in the pleading are accepted as true, and the plaintiff is accorded the benefit of every possible favorable inference to determine whether the facts as alleged fit within any cognizable legal theory (see, Leon v Martinez, 84 NY2d 83; Roth v Goldman, 254 AD2d 405). Upon our review of the record, we agree with the Supreme Court that the second through sixth causes of action alleging claims under UCC 2-608, 2-313, 2-314, 2-315, as well as common-law breach of contract, are cognizable causes of action. Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.